Citation Nr: 0416476	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  00-04 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

Prior to May 1, 2003, the Board's regulations provided that, 
when further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  Under this authority, the Board 
obtained treatment records from Dr. T.E. and a March 2003 VA 
examination and medical opinion.  Nevertheless, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter 
"DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

Following the Federal Circuit's decision in DAV, the VA 
General Counsel issued a precedential opinion which concluded 
that DAV did not prohibit the Board from developing evidence 
in a case before it, provided that the Board did not 
adjudicate the claim based on any new evidence it obtained 
unless the claimant waived initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.

In light of the Federal Circuit Court's decision and other 
policy considerations, the Department of Veterans Affairs 
(VA) determined that the Veterans Benefits Administration 
(VBA) would resume all development functions.  In other 
words, aside from the limited class of development functions 
that the Board is statutorily permitted to carry out, see 38 
U.S.C.A. §§ 7107(b), 7109(a), all evidence development will 
be conducted at the regional office (RO) level.  Accordingly, 
since the veteran did not waive consideration of the new 
evidence by the RO, the case was remanded by the Board in 
June 2003.  The RO reviewed the case again, issuing SSOCs in 
September 2003, December 2003, January 2004, and February 
2004.  


FINDING OF FACT

The veteran does not have an acquired psychiatric disorder 
attributable to military service.


CONCLUSION OF LAW

The veteran does not have a psychiatric disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.125, 
4.127, 4.130 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's service medical records (SMRs) show that when 
he was examined for purposes of entering the service he 
reported no history of any psychiatric disorder.  The SMRs 
also show no notation of or treatment for any psychiatric 
disorder while in the military.  The veteran left the United 
States Military Academy at West Point after completing his 
second year of studies, stating in his letter of resignation 
that his reason for resigning was that he wished to enter the 
priesthood.  His discharge medical examination notes that he 
was cleared for resignation, and that he had been interviewed 
and had stated that he had no medical complaints.  In April 
1998 the veteran filed a claim for, inter alia, service 
connection for what was then characterized as stress relating 
to hazing conducted at West Point.  The hazing apparently 
included disparagement of the veteran's short stature.  

The evidence presented at the time consisted of outpatient 
treatment records from the VA Minot, North Dakota Vet Center 
and treatment reports from clinical psychologist T.E., Ph.D.  
The veteran was afforded a medical examination at the VA 
Medical Center (VAMC) in Fargo, North Dakota in July 1998, 
the results of which included a diagnosis of an adjustment 
disorder.  The treatment notes from the Minot Vet Center 
related mostly to the veteran's ongoing difficulties relating 
to his family, the family business, and his loss of a job in 
that business.  

In a letter dated in June 1998 from Dr. T.E., the doctor 
stated that he had begun to see the veteran in 1993 on issues 
related only to the veteran's child custody issues.  
Beginning in 1997, Dr. T.E. began to see the veteran monthly 
for individual psychological services.  Dr. T.E. noted that 
the veteran had undergone numerous changes in relationships 
and jobs that created more acute episodes of depression.  The 
veteran mentioned to Dr. T.E. a hazing episode at West Point, 
but Dr. T.E. noted that there had been no evidence that this 
incident had created any kind of post-traumatic stress 
disorder (PTSD); nor had it been a major factor in the 
veteran's occasional more acute depressive episodes.  Dr. 
T.E.'s diagnosis was:  adjustment disorder with mixed 
emotional features and personality disorder not otherwise 
specified (NOS), with predominantly paranoid features.  

The veteran related to his VA examiner the hazing incidents 
while a cadet at West Point, indicating that the hazing was 
considerably worse than normal, and had caused him problems 
for the rest of his life.  The examiner determined that the 
veteran had an adjustment disorder with depressed mood and 
anxiety brought on by his then current circumstances of 
having been fired from his long-time job at a family 
business.  The examiner's opinion was that the veteran's 
current condition was similar to previous conditions brought 
on by earlier episodes in his life, such as his divorce.  The 
examiner diagnosed the veteran with an adjustment disorder 
with depressed mood.  The examiner found psychosocial and 
environmental problems, including lack of a support system, 
financial issues, and concerns about familial relationships, 
all of which were determined to be moderate to severe.  

In a February 2000 letter prepared at the veteran's request, 
Dr. T.E. noted that the veteran had told him that the 
veteran's real reason for leaving West Point was not a desire 
to enter the priesthood, but rather increasing anxiety and 
diminished self-esteem resulting from the hazing.  Dr. T.E. 
also noted that the veteran complained of occasional 
nightmares, flashbacks, and struggles with feelings of self-
worth, in part related to the experiences at West Point.  Dr. 
T.E. opined that the veteran's hazing experiences contributed 
to his interpersonal problems, especially those dealing with 
authority figures.

Of record are other treatment notes from Dr. T.E. for the 
period from January 1998 to February 2002.  In September 2001 
Dr. T.E. included no diagnosis in Axis I, but noted in Axis 
II:  Personality disorder NOS with narcissistic and avoidant 
features.  The following visit, in October 2001, Dr. T.E. 
noted no diagnostic change, but stability on Axis I with more 
limited distress but fragile for escalation given underlying 
personality disorder issues.  Also of record is another 
letter from Dr. T.E. written at the veteran's request, dated 
in May 2002.  In that letter Dr. T.E. again provided no 
diagnosis, but stated that the veteran continued to be 
involved in psychological treatment that included treatment 
for PTSD.  Dr. T.E. emphasized that the veteran's hazing 
experiences were the central theme that crystallized the 
veteran's feelings.  

Also of record are treatment records from the North Central 
Human Service Center in Minot, North Dakota for the period 
from November 2002 through July 2003, all signed by Licensed 
Social Worker B.A.  Mr. B.A.'s diagnostic impressions from an 
initial session with the veteran in November 2002 was:  Axis 
I, intermittent explosive disorder; Axis II, personality 
disorder NOS with narcissistic traits; Axis IV, problems with 
support group.  In a treatment note dated in February 2003, 
Mr. B.A. opined that the veteran was using his height as an 
excuse to hold himself back and possibly sabotage any good 
effort he has.  

In treatment notes from the veteran's physician, J.S., M.D., 
Dr. J.S. noted at one point (undated, but sometime between 
March and September 1987) that the veteran had had an 
altercation with a brother-in-law who had grabbed him around 
the neck.  Based on this and the veteran's reported stress 
caused by marital problems, Dr. J.S. assessed that the 
veteran was suffering from depression and stress.

Also of record are treatment notes from B.H., M.D., of 
Medcenter One/Q&R Clinic of Bismarck, North Dakota.  In a 
note dated in October 2001, Dr. B.H. noted that an earlier 
diagnosis to which he was privy had diagnosed the veteran 
with a personality disorder NOS, with narcissistic, 
antisocial, and avoidant features which had made 
interpersonal relationships and work relationships difficult 
for him, and that it was likely that the personality 
characteristics related to this personality disorder were 
continuing to develop while the veteran was at West Point, 
and that, at a minimum, the hazing experiences served to 
reinforce underlying feelings of insecurity, threats of 
interpersonal control, and interpersonal hostility that are 
the root of his continued personality disturbance.  Dr. Dr. 
B.H. deferred an Axis I diagnosis, but in Axis II assessed 
that the veteran had a personality disorder NOS with 
narcissistic, antisocial, and avoidant features (based on an 
earlier VA assessment).  

In a treatment note dated in January 2002 Dr. B.H. noted that 
the veteran had recently learned of PTSD, and was advancing 
the theory that the hazing experience at West Point would 
meet diagnostic criteria for PTSD.  Dr. B.H. pointed out that 
previous diagnoses by others had either not mentioned PTSD, 
or had specifically excluded PTSD as a possibility.  Dr. B.H. 
noted that he had told the veteran that, while those symptoms 
that the veteran had and that were indicative of PTSD may 
indeed be true, it was impossible for Dr. B.A. to diagnose 
PTSD and state that those symptoms originated from his 
experience at West Point.

In a progress note dated in August 2002 Dr. B.H. quoted from 
a letter from Dr. T.E. that the veteran "continues to be 
involved in psychological treatment that includes treatment 
for posttraumatic stress disorder."  Dr. Dr. B.H. noted that 
he would defer to Dr. T.E.'s "diagnosis", but with the 
understanding that he, Dr. B.H., was not himself making this 
diagnosis.  

The veteran identified Dr. J.S., M.D., as a source of 
information, but, in a letter dated in February 2000, Dr. 
J.S. said the veteran had not been seen in his office for 
almost three years, and that he had no knowledge in regards 
to his nervous disorder.

After the veteran's March 2003 VA psychiatric examination, 
discussed below, the veteran sought a second opinion from 
M.G., M.D.  In Axis I, Dr. M.G. noted the veteran's history 
of PTSD diagnosed by Dr. T.E., but disagreed with that 
diagnosis, expressing his belief that the proper diagnosis 
was major depressive disorder, recurrent, moderate, and 
generalized anxiety disorder, moderate severity.  In Axis II 
Dr. M.G. noted that a personality disorder NOS was to be 
ruled out.  Dr. M.G. told the veteran that he most likely 
suffered from a major depressive disorder secondary to his 
depressive symptoms of irritability, poor anger control, 
sleep disturbance, lack of interest, and low self-esteem.  
Dr. M.G. also noted that the veteran apparently worked for 20 
years with his father with little difficulty, but had since 
become focused on the hazing at West Point and could not seem 
to get past it.  Although the hazing was not life-
threatening, the veteran stated that it caused him 
significant distress.

There are of record seven lay statements provided by friends, 
acquaintances, and apparently, one relative.  A November 1999 
statement by fellow cadet J.P. affirmed that at least one 
hazing incident took place which brought tears to the 
veteran's eyes.  A December 2001 letter from A.H., an 
instructor in a class taken by the veteran in Minot, North 
Dakota, related an incident in the class that attested to the 
veteran's sensitivity to his short stature.  An October 2003 
statement from W.B. related limited memories of the veteran 
while a youth worker at a church in 1978.  A December 2003 
statement from C.K. described his and the veteran's 
experiences while working together as laborers for a city in 
North Dakota.  A December 2003 statement from D.C., submitted 
by the veteran's representative, stated that he had known the 
veteran all of his life; that the military had not changed 
the veteran in any way; that he was a stubborn, difficult 
person before and after military service; and that, in D.C.'s 
opinion, the veteran was "trying to work the system for 
something that he is not entitled to."  A January 2004 
statement from D.S., a teacher and coach at the veteran's 
former high school, recalled the veteran's high school 
wrestling experiences, a brief post-West Point encounter when 
the veteran was seeking assignments as a wrestling official 
at local high school matches, and concluded that, in D.S.'s 
opinion, in the few times he had seen the veteran since his 
high school wrestling days he seemed to have lost some of the 
desire and motivation that he had possessed as a student.  
Finally, in an undated letter received in January 2004, Rev. 
P.C. recalled that the veteran was a normal young man in high 
school, that he later displayed some anti-social attributes; 
that he was not the same person remembered from high school 
days; and that his lack of social skills and few 
interpersonal skills got in the way of permanent employment.

The veteran was afforded two additional VA psychiatric 
examinations.  In the report of the VA examination in August 
2000, the examiner stated that, notwithstanding the 
verification of at least one hazing incident at West Point, 
the veteran did not suffer from a psychiatric disorder, but 
that the evidence pointed to a character disorder which has 
caused difficulties with peers, family members, spouse and 
other close individuals, as well as changes in employment.  
The examiner noted from the veteran's statements that he had 
been rejected by his family for his failure of marriage and 
subsequently allowing the adoption of his children by the new 
husband of his former wife.  The veteran reported that his 
family had distanced themselves from him, and that he felt 
abandoned by them since the divorce and adoptions.  The 
veteran also reported episodes of depression and anger with 
his relationship problem with his wife.  He had undergone two 
13-week domestic violence counseling programs.  The examiner 
noted from the record that the notes from previous 
psychiatric assessments revealed that his counseling had 
mostly to do with relationship problems.  The examiner gave 
no Axis I diagnosis.  In Axis II the examiner stated that a 
personality disorder was highly suspected.  In Axis IV the 
examiner noted the stress of divorce, adoption, and poor 
personal relationships.

The veteran was afforded another VA psychiatric evaluation 
March 2003 at the VA Medical and Regional Office Center 
(VAMROC) in Fargo, North Dakota.  The examiner was asked to 
assess the nature and etiology of any psychiatric disorder, 
specifically to include depression and adjustment disorder, 
PTSD, and personality disorder.  The examiner noted that the 
veteran was not presently exhibiting, nor was there any 
documentation indicating past evidence of, symptoms which 
would meet diagnostic criteria for major depression.  The 
examiner also noted that the diagnostic criteria for 
adjustment disorder require that emotional or behavioral 
symptoms occur within three months of the onset of the 
stressor, and once the stressor (or its consequences) has 
terminated, not to be present for more than an additional six 
months.  To apply these criteria to the veteran's history 
would be, in the examiner's words, "an incredible stretch", 
and would also indicate that the veteran had no concerns 
about his stature prior to the hazing.  The examiner 
concluded that the veteran had far outreached the time limits 
for his emotional symptoms to be considered specific to these 
incidents.

The examiner found that the veteran did not meet the 
diagnostic criteria for PTSD.  The hazing events described by 
the veteran did not meet the threshold criteria for a 
diagnosis of PTSD.  The event described by the veteran, and 
his reaction of breaking down into tears, did not, in this 
examiner's opinion, signify actual or perceived threat of 
death or serious injury.

The examiner determined that the veteran does, however, meet 
the diagnostic criteria for personality disorder, including 
an enduring pattern of inner experience and behavior that 
deviates markedly from the expectations of the individual's 
culture.  The examiner found that the veteran's pattern is 
manifested in two or more of the following areas:  cognition 
(i.e., the way the veteran views himself, the world and 
interactions with other persons or experiences); affect 
(emotional response); interpersonal functioning; and impulse 
control.  The examiner stated that the veteran's pattern is 
inflexible and pervasive across a broad range of personal and 
social situations, and leads to distress or impairment in 
social, occupational, or other important areas of function.  
The examiner noted that the pattern is stable and of long 
duration, and that onset can be tracked back to late 
adolescence or early adulthood.  The veteran's symptoms are 
not better accounted for by another medical disorder, and are 
not due to direct affect of another substance or medical 
condition.  The examiner concluded that the veteran's 
symptoms met the diagnostic criteria for personality disorder 
with strong paranoid, narcissistic, antisocial, and avoidant 
traits.  The examiner also noted that this was consistent 
with previous reviewers, including the summaries of the 
veteran's own psychologist, Dr. T.E.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders - Fourth Edition 
(DSM-IV), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).

Personality disorders are not diseases or injuries for VA 
compensation purposes, and disability resulting from them may 
not be service connected, except where caused or aggravated 
by service-connected disability.  38 C.F.R. §§ 3.303, 
3.310(a), 4.127 (2003).

It is clear from the evidence that the veteran suffers from a 
disorder, but the evidence is equally clear that that 
disorder did not have its origins in, nor was it aggravated 
by, military service.  

First, regarding the veteran's attempts to fit his history 
into a diagnosis of PTSD, the Board notes that nowhere in the 
record is there a diagnosis of PTSD.  The veteran's 
psychologist, Dr. T.E., alluded to PTSD by stating that the 
veteran "continues to be involved in psychological treatment 
that includes treatment for posttraumatic stress disorder."  
However, nowhere in the record is there any evidence that Dr. 
T.E.?or anyone else?has ever diagnosed PTSD.  Indeed, in his 
June 1998 letter to the RO, Dr. T.E. specifically stated that 
there had been no evidence that the West Point hazing had 
created any kind of PTSD, nor had it been a major factor in 
the veteran's occasional more acute depressive episodes.  
Further, the Board notes that other examiners have distanced 
themselves from Dr. T.E.'s reference to treatment for PTSD.  
The VA examiner assessed that the veteran did not have PTSD 
because the veteran's hazing experience did not satisfy the 
threshold requirement for an in-service stressor.  For all 
these reasons, but mostly because no one has diagnosed it, 
the evidence of record does not support a conclusion that the 
veteran has PTSD.  

The Board also gives great weight to the VA examiner's 
assessment that the veteran does not meet the diagnostic 
criteria for major depression or adjustment disorder.  For 
the reasons that follow, the examiner's assessment is 
supported by the remaining record.  As the examiner noted, 
the veteran was neither presently exhibiting, nor was there 
any documentation indicating past evidence of symptoms which 
would meet diagnostic criteria for major depression.  The 
examiner also noted that the diagnostic criteria for 
adjustment disorder were not met because the veteran's 
emotional and behavioral symptoms did not occur within three 
months of the onset of the stressor, and were present many 
years past the normally expected six-month window.  

The VA examiner's assessment that the veteran met the 
diagnostic criteria for personality disorder is entirely 
consistent with the remainder of the evidence of record.  The 
report of the VA examination of August 2000 shows that a 
personality disorder was highly suspected.  Dr. B.H., in his 
psychiatric assessment of October 2001, echoed the VA 
assessment and diagnosed the veteran with personality 
disorder NOS with narcissistic, antisocial, and avoidant 
features.  In the progress note of September 2001 the 
veteran's own psychologist, Dr. T.E., noted in Axis II that 
the veteran had a personality disorder NOS with narcissistic 
and avoidant features.  Dr. T.E. did not make an Axis I 
diagnosis.  In those instances when the veteran was found to 
have an adjustment disorder, such an assessment clearly 
coincided with difficulties the veteran was experiencing at 
the time, such as a loss of job or loss of family support.  
Accordingly, the Board finds that the greater weight of the 
evidence supports the conclusion that the only chronic 
problem experienced by the veteran is a personality disorder.  
As noted above, personality disorders are not diseases or 
injuries for VA compensation purposes, and disability 
resulting from them may not be service connected.  
Accordingly, based on assessment of all the evidence of 
record, the Board concludes that the veteran's disability is 
a personality disorder which is not a compensable disease or 
injury for VA purposes.

The statements from friends and family in support of the 
veteran's claim were considered, but they are all lay 
evidence and are therefore of limited value in adjudicating 
the instant case.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the 
laypersons expressing opinions and observations regarding the 
veteran are competent to describe what they observed, they 
are not competent to provide medical opinion as to the 
veteran's disability or its etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (West 2002) (benefit of the 
doubt).  Under the of benefit-of-the-doubt standard, when a 
veteran seeks benefits and the evidence is in relative 
equipoise regarding any issue material to the determination 
of a matter, the law dictates that the benefit of the doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  The Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all of the factors, the Board finds 
that a preponderance of the evidence is against the claim of 
service connection for an acquired psychiatric disorder.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-
58.

In adjudicating this issue, the Board has considered the 
provisions of the Veteran's Claims Assistance Act (VCAA) 
which was signed into law on November 9, 2000, during the 
pendency of this appeal.  On August 29, 2001, VA promulgated 
final regulations to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2003 as a result of the Board's June 2003 remand.  

Specifically regarding VA's duty to notify, the July 2003 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was needed from the veteran, 
what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  Additionally, the RO informed the 
veteran of the results of its rating decision, and the 
procedural steps necessary to appeal.  The RO provided an SOC 
and eight SSOCs reporting the results of the RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
received and associated with the record the veteran's service 
medical records (SMRs).  The veteran provided, and the RO 
incorporated into the record for consideration, the opinions 
of his own doctors and the lay statements, discussed above.  
VA also obtained treatment reports from Dr. T.E., also 
discussed above.  The veteran was afforded three VA medical 
examinations and a hearing at the RO.  Given the standard of 
the regulation, the Board finds that VA has no duty to inform 
or assist that was unmet.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



